Citation Nr: 0410387	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-04 202	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, status-post herniated nucleus 
pulposus at L3-L4.

2.  Entitlement to an increased rating for a left knee disability, 
rated as 10 percent disabling prior to November 18, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 through June 
1956, and again from February 1957 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, among other things, denied the 
benefits sought on appeal.  The Board first considered and denied 
these two issues - together with a third issue -- in September 
2003; however, the Board's September 24, 2003 decision concerning 
these two issues has been vacated this date and these two issues 
are now properly before the Board again.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 

The Board first considered this appeal in September 2003 and 
denied the benefits sought.  In January 2004, the veteran 
submitted a Motion for Reconsideration of the Board's denial of 
entitlement to service connection for degenerative disc disease of 
the lumbar spine and its denial of entitlement to a rating higher 
than 10 percent for his left knee disability.  He submitted a copy 
of VA treatment records dated in February 2002 showing that a 
total left knee replacement was recommended and that the veteran 
had degenerative disc disease of the lumbar spine.  The veteran 
contends that the evidence shows that a rating higher than 10 
percent was warranted at that time and that entitlement to service 
connection for a lumbar spine disability on a secondary basis is 
supported by the evidence as the discussion of the back disability 
was coupled with treatment of the left knee.  The veteran did not 
submit a waiver of review of these documents by the RO.

It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has invalidated 
several provisions of the VCAA implementing regulations as 
contrary to the actual VCAA.  In Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
Federal Circuit emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. Section 19.9(a)(2) 
was invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. Section 20.1304, it allowed the Board to 
consider additional evidence without having to remand the case to 
the agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that review.  
As a consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the Secretary."  
Thus, given the evidence of record and considering the procedural 
outline as set forth in the VCAA and in recent opinions of the 
Federal Circuit in conjunction with the claims folder, the Board 
finds that it has no alternative but to remand this matter to the 
RO to ensure that all evidence of record is properly considered by 
the RO prior to the Board's final appellate consideration.

The Board also notes that in the February 2004 motion for 
reconsideration, the veteran raised the issue of secondary service 
connection for the degenerative disc disease of his back due to 
his service-connected knee disability.  The RO has not addressed 
the question of secondary service connection, as the veteran had 
previously based his claim on an in-service back injury.  Thus, 
additional examination of the veteran is required to address this 
basis for service connection.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 C.F.R. §§ 
3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. Sections 5102, 5103, and 5103A.  All new evidence and/or 
arguments must be associated with the veteran's claims folder.  

2.  The RO should obtain all VA treatment records from August 2000 
forward and associate them with the veteran's claims folder.

3.  The RO should schedule the veteran for an examination to 
determine whether his degenerative disc disease, status post 
herniated nucleus pulposis at L3-L4 is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) related to his service-connected 
left knee disability.  The examiner should provide a basis for the 
opinion expressed.  The claims folder should be made available to 
the examiner for review.

4.  Upon completion of all requested development, the RO should 
again review the issues on appeal, including the question of 
whether the degenerative disc disease of the lumbar spine, status-
post herniated nucleus pulposus at L3-L4, is secondary to the 
service-connected left knee disability.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have considered 
in connection with his current appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





